



a107accelerationofequ_image1.jpg [a107accelerationofequ_image1.jpg]
Broadcom Inc.
(the “Company”)


Policy on Acceleration of
Equity Awards in the Event of Death


March 13, 2019


This policy (the “Policy”) applies in the event of the death of an employee,
director or other service provider of the Company or its subsidiaries
(collectively, “Broadcom”).


The Board of Directors of the Company (the “Board”) believes that it is
important to provide each employee, director or other service provider of
Broadcom (each, an “Eligible Person”) with certain benefits relating to their
outstanding equity and equity-linked awards, as set forth below, upon his or her
termination of service to Broadcom due to death to enhance the Eligible Person’s
financial security thereby providing incentive and encouragement to remain with
Broadcom notwithstanding the possibility of such an event.


In the event an Eligible Person experiences a Covered Termination, then each
outstanding and unvested Eligible Award held by such Eligible Person shall
automatically become vested and, if applicable, any forfeiture restrictions or
rights of repurchase thereon shall immediately lapse, in each case, with respect
to one-hundred percent (100%) of that number of unvested shares of Company
common stock underlying such Eligible Award as of the Termination Date.


“Compensation Committee” means the Compensation Committee of the Board.


“Covered Termination” means the termination of an Eligible Person’s employment
or other service due to such Eligible Person’s death, provided, that none of





--------------------------------------------------------------------------------





the following exists at the time of such death: (i) such death is the result of
such Eligible Person’s suicide, (ii) such Eligible Person’s death occurred
during the commission of a crime and (iii) the individual responsible for the
death of such Eligible Person is reasonably expected to benefit from the
acceleration of the vesting of the Eligible Award, in each case, as determined
by the Policy Committee.


“Eligible Award” means each Company equity and equity-linked award held by an
Eligible Person that as of the Termination Date, pursuant to its terms, vests
solely based upon continued service (including, without limitation, each
time-based stock option and restricted stock unit award and each
performance-based stock option and restricted stock unit award for which the
performance criteria has been met as of the Termination Date), provided that any
such award with a Vesting Base Date (as defined in the agreement evidencing the
award) shall be deemed an Eligible Award only if the Termination Date occurs
following the Vesting Base Date.


“Policy Committee” means a committee designated by the Compensation Committee
that shall initially be comprised of Broadcom’s Vice President of Human
Resources, Head of Internal Audit, Associate General Counsel, Employment and
Deputy General Counsel, Corporate.


“Termination Date” means the date an Eligible Person experiences a Covered
Termination.


Each individual’s employment or other service relationship with Broadcom is and
shall continue to be “at-will,” as defined under applicable law.


The benefits provided under this Policy are intended to be additive to any
benefits an Eligible Person becomes entitled to under any other policy, program,
plan or agreement, notwithstanding any language therein to the contrary, unless
the provision of benefits hereunder is deemed by the Compensation Committee or
Policy Committee, as applicable, to be duplicative.




2



--------------------------------------------------------------------------------





This Policy shall be administered by the Policy Committee in respect of Eligible
Persons who are not (i) officers of the Company, as such term is defined Rule
16a-1, promulgated under the Securities Exchange Act of 1934, as amended (each
such person, an “Officer”), and (ii) a member of the Executive Staff, from time
to time, of the Chief Executive Officer of Broadcom (the “CEO”), as determined
by the CEO (each such person, an “Executive Staff Member”). This Policy shall be
administered solely by the Compensation Committee in respect of each Officer,
director of the Company or employee designated as an Executive Staff Member. The
Compensation Committee shall have the authority to remove and appoint members of
the Policy Committee at any time, and may, from time to time, revest in itself
the authority to administer this Policy. Any determination under this Policy by
the Compensation Committee or, to the extent authorized hereunder, the Policy
Committee shall be conclusive and binding on Broadcom and the applicable
Eligible Person. The determination of the Compensation Committee or Policy
Committee, as applicable need not be uniform with respect to one or more
Eligible Persons.


The Policy will be governed by and construed in accordance with the laws of the
State of California.


The Compensation Committee may amend, repeal or replace the Policy in whole or
part at any time, provided, that to the extent any such amendment or replacement
materially increases the benefit provided to the CEO hereunder, such amendment
or replacement shall be approved by the Board.










Policy Effective: March 13, 2019


3

